Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuempel, US-PGPub 2014/0314921 in view of Koetz, US-PGPub 2015/0164281 and Lee, KR20110139492.
Regarding claims 1-6, Kuempel teaches a method for operating an electric motor driven appliance wherein material to be prepared is prepared by heating and stirring (operating parameter) and a status is determined (grind size) (para 30) wherein data is transmitted to a central storage means of a network (remove server, Fig 2) wherein the status parameter is compared to a reference.

Referring to data being transmitted to and from a central data storage means and a correction suggestion and suggestion is configured to correct the preparation of the material in such a way that the material corresponds to or at least approximates a result that is expected according to the recipe, Koetz teaches measuring and correcting recipe information (mixing speed) during the process (para 14) (examiner notes that the claim does not require the correction actually be put into place). Hendrik teaches automatically correcting without transmitting to a user however Lee teaches prompting a user prior to correction (abstract, see page 8, para 3-5). It would have been obvious to further incorporate this feature of Lee into Kuempel for purposes of providing the end user with control over the adjustment process of Kuempel which would be provide the end user more control over the overall process.  Additionally, Kuempel teaches a display and it would have been obvious to display the correction suggestion for purposes of providing the user the ability to correct if necessary.
Regarding claim 7, Kuempel teaches that the system can store information pertaining to recurring process parameters (para 19) but fails to explicitly teach recurring deviation information.  It would have been obvious to however store this information for purposes of providing the end user feedback as to deviation information for future adjustments of the beverage making process.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuempel, US-PGPub 2014/0314921 in view of Koetz, US-PGPub 2015/0164181 and Lillard, US-PGPub 2009/0205747 and Lee, KR20110139492.
Regarding claims 8-9, the references render the invention of claim 1 obvious but fail to further teach obtaining information relating to the devices (or detecting by means of a code scanner or image recognition device). Lillard teaches that it’s known to use barcodes to detect devices in a kitchen (para 39).  It would have been obvious to apply barcodes for purposes of detecting specific devices for providing feedback to the controls system and end user (enhancing user control).

Response to Arguments
Applicant's arguments filed 10/9/2019 have been fully considered but they are moot in view of the new grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRESTON SMITH/               Examiner, Art Unit 1792                                                                                                                                                                                         
/ERIK KASHNIKOW/               Supervisory Patent Examiner, Art Unit 1792